NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                RICHIE LEON HALL,
                     Petitioner

                           v.

     MERIT SYSTEMS PROTECTION BOARD,
                   Respondent
             ______________________

                      2014-3170
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. DC-3443-14-0725-I-1.
                ______________________

              Decided: February 5, 2015
               ______________________

   RICHIE L. HALL, Brooklyn, NY, pro se.

    KATRINA LEDERER, Office of the General Counsel,
Merit Systems Protection Board, Washington, DC, for
respondent. Also represented by BRYAN G. POLISUK.

                ______________________

Before PROST, Chief Judge, BRYSON and WALLACH, Circuit
                        Judges.
2                                              HALL   v. MSPB



PER CURIAM.
    Petitioner Richie Leon Hall appeals the June 26,
2014, decision of the Merit Systems Protection Board
(“Board”) dismissing his petition for review for lack of
jurisdiction. See Hall v. Office of Pers. Mgmt., No. DC-
3443-14-0725-I-1 (M.S.P.B. June 26, 2014) (Resp’t’s App.
1–9) (“Initial Decision”). For the reasons set forth below,
this court affirms.
                      BACKGROUND
    Mr. Hall, a civilian, was first employed as a Traffic
Management Specialist, a temporary position, with the
United States Army Transportation Brigade of the De-
partment of Defense (“Agency”) at Camp Arifjan, Kuwait.
Subsequently, Mr. Hall was voluntarily reassigned to a
permanent position at the same camp as a Transportation
Planning Specialist. As part of his reassignment, Mr.
Hall requested a Living Quarter Allowance (“LQA”) and
other related benefits, which the Agency denied, finding
he was ineligible for a LQA, and therefore not entitled to
the other benefits.
     Mr. Hall appealed the Agency’s decision denying ben-
efits to the Office of Personnel Management (“OPM”). On
September 26, 2013, the OPM upheld the denial of bene-
fits. Mr. Hall appealed to the Board on May 18, 2014.
“Because it appeared that the Board might not have
jurisdiction over the appeal,” in its order acknowledging
Mr. Hall’s appeal, it gave him an opportunity to submit
evidence establishing jurisdiction. Initial Decision, at 3.
It also explained the “nature of the jurisdictional issue”
and his burden of proof. Id. After receiving Mr. Hall’s
reply, the Board dismissed his petition for review for lack
of jurisdiction on June 26, 2014. The Board’s Initial
Decision became final on July 31, 2014. Mr. Hall appeals.
This court has jurisdiction pursuant to 28 U.S.C.
§ 1295(a)(9) (2012).
HALL   v. MSPB                                               3



                         DISCUSSION
                   I. Standard of Review
    This court’s “scope of . . . review of [B]oard decisions is
limited to whether they are (1) arbitrary, capricious, an
abuse of discretion, or otherwise not in accordance with
law; (2) obtained without procedures required by law,
rule, or regulation having been followed; or (3) unsupport-
ed by substantial evidence.” Forest v. Merit Sys. Prot. Bd.,
47 F.3d 409, 410 (Fed. Cir. 1995) (citing 5 U.S.C. § 7703(c)
(1988)). The issue of Board jurisdiction is a question of
law this court reviews de novo. Johnston v. Merit Sys.
Prot. Bd., 518 F.3d 905, 909 (Fed. Cir. 2008). This court is
bound by the Board’s jurisdictional factual findings “un-
less those findings are not supported by substantial
evidence.” Bolton v. Merit Sys. Prot. Bd., 154 F.3d 1313,
1316 (Fed. Cir. 1998).
                    II. Legal Framework
    Mr. Hall bears the burden of demonstrating Board ju-
risdiction by a preponderance of evidence. Fields v. Dep’t
of Justice, 452 F.3d 1297, 1302 (Fed. Cir. 2006); 5 C.F.R.
§ 1201.56(a)(2)(i) (2013).    The Board’s jurisdiction is
“strictly defined and confined by statute and regulation”
to appeals of decisions involving “adverse actions.” Bol-
ton, 154 F.3d at 1316. Such actions are (1) removals; (2)
suspensions for more than fourteen days; (3) reductions in
grade; (4) reductions in pay; and (5) furloughs of thirty
days or less. 5 U.S.C. § 7512(1)–(5) (2012). “[A]llegations
of a reassignment without change of grade or pay do not
provide a basis for [Board] jurisdiction.” Carley v. Dep’t of
the Army, 413 F.3d 1354, 1357 (Fed. Cir. 2005) (quoting
Manning v. Merit Sys. Prot. Bd., 742 F.2d 1424, 1427
(Fed. Cir. 1984)).
4                                               HALL   v. MSPB



   III. The Board Properly Held It Lacked Jurisdiction
Because Mr. Hall Did Not Satisfy His Burden to Establish
                   Board Jurisdiction
    The Board correctly held the OPM’s refusal to grant a
LQA and related benefits after Mr. Hall’s reassignment
was not an “adverse action” for purposes of establishing
its jurisdiction under 5 U.S.C. § 7512(1)–(5). 1 As the
Board found, this case does not involve a removal, a
suspension for more than fourteen days, a reduction in
grade, or a furlough of thirty days or less. Thus, the issue
is whether the denial of Mr. Hall’s request for LQA and
related benefits amounts to a reduction in pay under the
jurisdictional statute. The Board properly found it did not.
    Mr. Hall was voluntarily reassigned from a temporary
to a permanent position, and his appeal is based on the
OPM’s denial of his request for benefits he believes should
have accompanied the new position. Thus, as the Board
found, “it appears that [Mr. Hall] accepted a promotion,
but the agency benefits are not what he anticipated.”
Initial Decision, at 4. There is no evidence Mr. Hall
received the requested benefits in his previous position,
and a denial of a request for benefits upon accepting a
new position does not amount to a reduction in pay.
Thus, as the Board properly concluded, “[t]he determina-



       1    Although the Board did not address it, to the
extent Mr. Hall argued his claim was for “‘a breach of
contract of government,’” Initial Decision, at 3 (citation
omitted), it is possible that jurisdiction would be proper
before the United States Court of Federal Claims. See 28
U.S.C. § 1491; see also Ransom v. United States, 900 F.2d
242, 244 (Fed. Cir. 1990) (“To maintain a cause of action
pursuant to the Tucker Act that is based on a contract,
the contract must be between the plaintiff and the gov-
ernment and entitle the plaintiff to money damages.”).
HALL   v. MSPB                                               5



tion of . . . benefits . . . fails to meet the definition of an
adverse action for purposes of Board jurisdiction.” Id.
     A reassignment without change in pay does not pro-
vide a basis for Board jurisdiction. Manning, 742 F.2d at
1427. Here, the reassignment did not result in the reduc-
tion of pay because “pay” “means the rate of basic pay
fixed by law or administrative action for the position held
by an employee.” 5 U.S.C. § 7511(a)(4). In Mr. Hall’s
case, a LQA was not “fixed by law or administrative
action”; it was discretionary. See U.S. Dep’t. of State,
Dep’t of State Standardizing Regulations (DSSR)
§§ 031.11, 031.112 (2009) (stating quarters allowances
“may” be granted to employees); see also Roberts v. United
States, 104 Fed. Cl. 598, 602 (2012), aff’d, 745 F.3d 1158
(Fed. Cir. 2014) (“[O]verseas allowances and differentials
are not automatic salary supplements, nor are they
entitlements. . . . Individuals shall not automatically be
granted these benefits simply because they meet eligibil-
ity requirements.”) (internal quotation marks and citation
omitted).
    Mr. Hall has failed to meet his burden of demonstrat-
ing the Board has jurisdiction over this case. See Fields,
452 F.3d at 1302. Indeed, as the Board concluded, Mr.
Hall did not cite any law or provide evidence “assert[ing]
that he was subjected to an action over which the Board
has jurisdiction.” Initial Decision, at 5. In the absence of
such evidence, the Board properly held it lacked jurisdic-
tion.
                        CONCLUSION
   For the reasons set forth above, the decision of the
Board is
                        AFFIRMED